DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 1-13, 19, 20, and 22 in the “Response to Restriction Requirement” filed on 11/20/2020 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-13 and 19-22 pending for prosecution, wherein claim 21 is withdrawn from further consideration, and claims 1-13, 19, 20, and 22 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1, 2, 3, 4, 5, 6, and 9-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 20100224960 A1; hereinafter Fischer).
Regarding claim 1, Fischer teaches an apparatus (see the entire document, specifically Fig. 1+; [0021+], and as cited below) comprising: 
343; Fig. 4; as cited in [0024]) and a second interconnection (341) spaced apart from one other;
an interlayer insulating material (410; as cited in [0027]) over the first (343) and second interconnections (341); 
a first contact (bottom portion of {392, 362}; [0031, 0035]) and a second contact (bottom portion of {391, 361}; [0030, 0035]) in the interlayer insulating material (410) and spaced apart from one another; 
a third interconnection (569; [0043]) and a fourth interconnection (391; [0035]) over the interlayer insulating material (410) and spaced apart from one another, the third interconnection (569; [0046]) coupled with the first interconnection (343) through the first contact (bottom portion of {392, 362}; [0031, 0035]), and the fourth interconnection (391; [0046]) coupled with the second interconnection (341) through the second contact (bottom portion of {391, 361}; [0030, 0035]); and 
a compensation capacitor in a capacitor region (see [0040]), the compensation capacitor comprising a lower electrode (541) over the interlayer insulating material (410), a dielectric material (621) over the lower electrode (541), and an upper electrode (561) over the dielectric material (621), the lower electrode (541; [0046]) comprising an edge portion in contact with the second contact (bottom portion of {391, 361}; [0030, 0035]), 
wherein the third interconnection (569; [0043]) is elongated over the dielectric material (621) of the compensation capacitor to provide an elongated portion as the upper electrode (561) of the compensation capacitor.  
Regarding claim 2, Fischer teaches all of the features of claim 1. 
Fischer further teaches wherein the third interconnections (569; [0043] in view of [0040, 0032]; titanium) and the first contacts (bottom of {392, 362}; [0035, 0037]; titanium) comprise the same material and the fourth interconnections (391; [0037]; titanium) and the second contacts (bottom of {391, 361}; [0035, 0037]; titanium) comprise the same material.  
Regarding claim 3, Fischer teaches all of the features of claim 1. 
Fischer further teaches wherein the first contact (bottom of {392, 362}; [0035, 0037]) comprises a first contact plug (bottom of 362; [0035])  and the first contact plug (bottom of 362; [0035]; titanium tungsten) comprises a different material than the third interconnection (569; [0043] in view of [0040, 0032]; titanium), and the second contact (bottom of {391, 361}; [0035, 0037]) comprises a second contact plug (bottom of 361; [0035]; titanium tungsten)  and the second contact plug (bottom of 361; [0035]; titanium tungsten)  comprises a different material than the fourth interconnection (391; [0037]; aluminum).  
Regarding claim 4, Fischer teaches all of the features of claim 1. 
Fischer further teaches wherein the dielectric material (621; [0040] in view of [0034]) of the compensation capacitor comprises a high-k dielectric material (see [0034]).  
Regarding claim 5, Fischer teaches all of the features of claim 1. 
Fischer further teaches wherein each of the lower electrode (541; Fig. 4; [0040] in view of [0078-0103], where Figs. 9A-9J are method from forming device in Fig. 4), the dielectric material (621; [0040] in view of [0078-0103]), and the upper electrode (561; 410).  
Regarding claim 6, Fischer teaches all of the features of claim 1. 
Fischer further teaches wherein each of the third (569; [0043]) and fourth interconnections (391; [0046]) is configured as an integrated redistribution layer (iRDL) (see Fig. 4; see [0043, 0046], where layers 569 and 391 are separated by an opening, and connected to 343 and 341, respectively; see [0029] of the “Specification” of the instant disclosure where it states that “. . . an iRDL 130 having third and fourth interconnections 135C and 135D separated from each other by an opening 125. The wiring structures 105A and 105B are electrically connected, respectively, to the interconnections 135C and 135D (e.g., the iRDL 130) through conductive contacts 140A and 140B.” Therefore, it is construed that layers 569 and 391 are an an integrated redistribution layer (iRDL) as they are separated by an opening, and connected to 343 and 341, respectively).
Regarding claim 9, Fischer teaches an apparatus (see the entire document, specifically Fig. 1+; [0021+], and as cited below) comprising:
first interconnections (343; Fig. 4; as cited in [0024]) and second interconnections (341) on a base material (200; [0023]), the first interconnections (343) and second interconnections (341) separated by an interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 340 separates 343 and 341);
first contacts (bottom portions of {392, 362}; [0031, 0035]) and second contacts (bottom portions of {391, 361}; [0030, 0035]) on sidewalls of the interlayer insulating 300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 410 has sidewalls that 392, 362 and 391, 361 are formed on) and separated by the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 410 separates 392, 362 and 391, 361); 
third interconnections (569; [0043]) and fourth interconnections (391; [0035])  over the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 569 and 391 are formed on 410) and configured as an integrated redistribution layer (iRDL) (see Fig. 4; see [0043, 0046], where layers 569 and 391 are separated by an opening, and connected to 343 and 341, respectively; see [0029] of the “Specification” of the instant disclosure where it states that “. . . an iRDL 130 having third and fourth interconnections 135C and 135D separated from each other by an opening 125. The wiring structures 105A and 105B are electrically connected, respectively, to the interconnections 135C and 135D (e.g., the iRDL 130) through conductive contacts 140A and 140B.” Therefore, it is construed that layers 569 and 391 are an integrated redistribution layer (iRDL) as they are separated by an opening, and connected to 343 and 341, respectively); and 
compensation capacitors (see [0040]) comprising lower electrodes (541) over the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 541 is formed on 410), dielectric materials (621) over the lower electrodes (541), and upper electrodes (561) over the dielectric materials (621), 
541; [0046]) comprising edge portions in contact with the second contacts (bottom portions of {391, 361}; [0030, 0035]), 
a portion of the third interconnections (569; [0043]) over the dielectric materials (621) of the compensation capacitors configured as the upper electrodes (561) of the compensation capacitors.  
Regarding claim 10, Fischer teaches all of the features of claim 9. 
Fischer further teaches wherein the iRDL (569, 391; [0043, 0035]) is laterally adjacent to the compensation capacitors ([0040; as depicted in Fig. 4).  
Regarding claim 11, Fischer teaches all of the features of claim 9. 
Fischer further teaches wherein the compensation capacitors ([0040; as depicted in Fig. 4) are laterally adjacent to the third interconnections (569; [0043]) and the fourth interconnections (391; [0035]).  
Regarding claim 12, Fischer teaches all of the features of claim 9. 
Fischer further teaches wherein the compensation capacitors ([0040; as depicted in Fig. 4; Fig. 4; [0040] in view of [0078-0103], where Figs. 9A-9J are method from forming device in Fig. 4) are formed in trenches (see Figs. 9C-9G; [0081-0094]) in the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least the capacitor is formed in trenches formed in 410).  
Regarding claim 13, Fischer teaches all of the features of claim 9. 
Fischer further teaches wherein the dielectric materials (561; Fig. 4; [0040]) extend substantially all of a distance between the first interconnections (343; Fig. 4; as cited in [0024]) and the second interconnections (341; Fig. 4; as cited in [0024]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 7-8 are rejected under 35 U.S.C.103 as being unpatentable over Fischer (US 20100224960 A1; hereinafter Fischer). 
Regarding claim 7, Fischer teaches all of the features of claim 6. 
Fischer further comprising: 
a first additional interlayer insulating material (330; Fig. 4; as cited in [0024]) over which the first interconnections (343) and the second interconnections (341)  are formed; 
a fifth interconnection (322; Fig. 4; as cited in [0024]) beneath the first additional interlayer insulating material (343); 
a second additional interlayer insulating material (310; Fig. 4; as cited in [0024]) over which the fifth interconnection (322) is formed; and 
a sixth interconnection (312; Fig. 4; as cited in [0024]) (see below for “beneath”) the second additional interlayer insulating material (310). 
Fischer does not expressly disclose “(a sixth interconnection) beneath (the second additional interlayer insulating material)”. 
However, Fischer further teaches a method of manufacturing a semiconductor device ([Abstract]), wherein (Fig. 15; [0090+]) In one embodiment of the present invention, the backend interconnect stack 300 comprises four layers of interlayer dielectric 310, 320, 330, 340 as shown in FIG. 2. However, it can be appreciated that the backend interconnect stack 300 is not limited to four layers of interlayer dielectrics but can have greater than four layers ([0024]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fischer’s device by adding more interlayer dielectrics, and thereby, modified Fischer’s device will have a first additional interlayer insulating material (330; Fig. 4; as cited in [0024]) over which the first interconnections (343) and the second interconnections (341) are formed; a fifth interconnection (322; Fig. 4; as cited in [0024]) beneath the first additional interlayer insulating material (343); 
a second additional interlayer insulating material (310; Fig. 4; as cited in [0024]) over which the fifth interconnection (322) is formed; and a sixth interconnection (312; Fig. 4; as cited in [0024]) beneath the second additional interlayer insulating material (310; [0024], where backend interconnect stack 300 is not limited to four layers of interlayer dielectrics but can have greater than four layers). 		
The ordinary artisan would have been motivated to modify Fischer in the manner set forth above, at least, because this inclusion provides a backend interconnect stack comprising of multiple interconnects interlayer dielectrics of greater than four layers Fischer [0024]), which allow for the device to provide more connections and interconnections between device parts that helps increase the functionality of the device.
Regarding claim 8, modified Fischer teaches all of the features of claim 7. 
Modified Fischer further teaches wherein the interlayer insulating material (410; Fig. 4; as cited in [0027]) over the first interconnections (343) and the second interconnections (341) is thicker than each of the first additional interlayer insulating material (330) and the second additional interlayer insulating material (310).  
4.	Claims 19-20 and 22 are rejected under 35 U.S.C.103 as being unpatentable over Fischer (US 20100224960 A1; hereinafter Fischer), in view of Oh et al. (US 20140374877 A1; hereinafter Oh). 
Regarding claim 19, Fischer teaches a (see below for “memory”) device (see the entire document, specifically Fig. 4+; [0021+], and as cited below) comprising:
(see below for “a memory array comprising memory cells, at least one of the memory cells comprising”): 
first interconnections (343; Fig. 4; as cited in [0024]) and second interconnections spaced (341) apart from one other;
an interlayer insulating material (410; as cited in [0027]) over the first interconnections (343) and second interconnections (341); 
first contacts (bottom portions of {392, 362}; [0031, 0035]) and second contacts (bottom portions of {391, 361}; [0030, 0035]) in the interlayer insulating material (410) and spaced apart from one another;
569; [0043]) and fourth interconnections (391; [0035]) over the interlayer insulating material (410) and spaced apart from one another, 
the third interconnections (569; [0046]) coupled with the first interconnections (343) through the first contacts (bottom portions of {392, 362}; [0031, 0035]), and the fourth interconnections (391; [0046]) coupled with the second interconnections (341) through the second contacts (bottom portions of {391, 361}; [0030, 0035]); and 
compensation capacitors in a capacitor region (see [0040]), the compensation capacitor comprising lower electrodes (541) over the interlayer insulating materials (410), dielectric materials (621) over the lower electrodes (541), and upper electrodes (561) over the dielectric materials (621), the lower electrodes (541; [0046]) comprising edge portions in contact with the second contacts (bottom portions of {391, 361}; [0030, 0035]), 
wherein the third interconnections (569; [0043]) are elongated over the dielectric materials (621) of the compensation capacitors and are configured to provide elongated portions as the upper electrodes (561) of the compensation capacitors; and 
(see below for “a control logic component operably coupled to the memory array”).  
As noted above, Fischer does not expressly disclose “a memory array comprising memory cells, at least one of the memory cells comprising”; and “a control logic component operably coupled to the memory array”. 
However, in the analogous art, Oh teaches electronic circuits, and more 
particularly, to integrated circuits with on-die decoupling capacitors ([0001]), wherein (Fig. 1+; [0022+]) Integrated circuit 100 also includes on-die decoupling capacitors 111-
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Oh’s memory array structure and a logical building block of processing unit into Fischer’s device, and thereby, modified Fischer’s (by Oh) device will have 
Fischer (by Oh) teaches a memory device (see the entire document, specifically Fischer Fig. 4+; [0021+], and as cited below; in view of Oh Figs. 1-2, 8-9; [0025-0026, 0070, 0075-0076]) comprising:
a memory array comprising memory cells (Fischer Fig. 4 in view of Oh Figs. 1-2, 8-9; [0025-0026, 0070, 0075-0076]), at least one of the memory cells (Fischer Fig. 4 in view of Oh Figs. 1-2, 8-9; [0025-0026, 0070, 0075-0076]) comprising: 
first interconnections (343; Fig. 4; as cited in [0024]) and second interconnections spaced (341) apart from one other;
an interlayer insulating material (410; as cited in [0027]) over the first interconnections (343) and second interconnections (341); 
first contacts (bottom portions of {392, 362}; [0031, 0035]) and second contacts (bottom portions of {391, 361}; [0030, 0035]) in the interlayer insulating material (410) and spaced apart from one another;
 third interconnections (569; [0043]) and fourth interconnections (391; [0035]) over the interlayer insulating material (410) and spaced apart from one another, 
the third interconnections (569; [0046]) coupled with the first interconnections (343) through the first contacts (bottom portions of {392, 362}; [0031, 0035]), and the fourth interconnections (391; [0046]) coupled with the second interconnections (341) through the second contacts (bottom portions of {391, 361}; [0030, 0035]); and 
compensation capacitors in a capacitor region (see [0040]), the compensation capacitor comprising lower electrodes (541) over the interlayer insulating materials (410), dielectric materials (621) over the lower electrodes (541), and upper electrodes (561) over the dielectric materials (621), the lower electrodes (541; [0046]) comprising 391, 361}; [0030, 0035]), 
wherein the third interconnections (569; [0043]) are elongated over the dielectric materials (621) of the compensation capacitors and are configured to provide elongated portions as the upper electrodes (561) of the compensation capacitors; and 
a control logic component operably coupled to the memory array (Fischer Fig. 4 in view of Oh Figs. 1-2, 8-9; [0025-0026, 0070, 0075-0076]).  
The ordinary artisan would have been motivated to modify Fischer in the manner set forth above, at least, because this inclusion provides a processing unit with an embedded FPGA that can direct data to an appropriate system component for processing or storage, execute a program stored in memory, receive and transmit data via I/O unit, or other similar functions, where the FPGA can, for example, be a logical building block of processing unit, supporting its internal and external operations (Oh [0076-0077]).
Regarding claim 20, modified Fischer (by Oh) teaches all of the features of claim 19. 
Fischer further teaches wherein the dielectric materials (621; Fig. 4; [0040]) are on substantially all horizontal surfaces of the interlayer insulating material (410).  
Regarding claim 22, Fischer teaches an (see below for “electronic”) system (see the entire document, specifically Fig. 4+; [0021+], and as cited below) comprising:
(see below for “a processor device operably coupled to an input device and an output device”); and 
a memory device operably coupled to the processor device and comprising memory cells, at least one of the memory cells comprising”): 
first interconnections (343) and second interconnections (341) separated by an interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 340 separates 343 and 341); 
first contacts (bottom portions of {392, 362}; [0031, 0035]) and second contacts (bottom portions of {391, 361}; [0030, 0035]) in the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 410 has sidewalls that 392, 362 and 391, 361 are formed in) and separated by the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 410 separates 392, 362 and 391, 361); 
third interconnections (569; [0043]) and fourth interconnections (391; [0035])  over the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 569 and 391 are formed on 410) and separated from one another, the third interconnections (569; [0046]) coupled with the first interconnections (343) through the first contacts (bottom portions of {392, 362}; [0031, 0035]), and the fourth interconnections (391; [0046]) coupled with the second interconnections (341) through the second contacts (bottom portions of {391, 361}; [0030, 0035]); and 
compensation capacitors ({561, 621, 541}; Fig. 4; [0040]) between the third interconnections (569; [0043]) and fourth interconnections (391; [0035]), the 561, 621, 541}; Fig. 4; [0040]) comprising lower electrodes (541) over the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 541 is formed on 410), dielectric materials (621) over the lower electrodes (541), and upper electrodes (561) over the dielectric materials (621), the lower electrodes (541; [0046]) comprising edge portions in contact with the second contacts (bottom portions of {391, 361}; [0030, 0035]), 
wherein the third interconnections (569; [0043]) are configured to provide elongated portions as the upper electrodes (561) of the compensation capacitors.
As noted above, Fischer does not expressly disclose “a processor device operably coupled to an input device and an output device”; and “a memory device operably coupled to the processor device and comprising memory cells, at least one of the memory cells comprising”. 
However, in the analogous art, Oh teaches electronic circuits, and more 
particularly, to integrated circuits with on-die decoupling capacitors ([0001]), wherein (Fig. 1+; [0022+]) Integrated circuit 100 also includes on-die decoupling capacitors 111-115. On-die decoupling capacitor 111 is in interface circuit area 101. On-die decoupling capacitors 112-113 are in core circuit area 106. On-die decoupling capacitor 114 is in core area 107 (see Figs. 1, 2; [0025]). Furthermore, field programmable gate array (FPGA) 800 (Fig. 8; [0070]) can be used in numerous types of integrated circuits such as field programmable gate arrays (FPGAs), programmable logic devices (PLDs), complex programmable logic devices (CPLDs), programmable logic arrays (PLAs), application specific integrated circuits (ASICs), memory integrated circuits, central 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Oh’s processing unti, memory array structure and a logical building block of processing unit into Fischer’s device, and thereby, modified Fischer’s (by Oh) device will have 
Modified Fischer (by Oh) teaches an electronic system (see the entire document, specifically Fischer Fig. 4+; [0021+], and as cited below; in view of Oh Figs. 1-2, 8-9; [0001, 0025-0026, 0070, 0075-0076]) comprising:
a processor device (Fischer Fig. 4 in view of Oh Figs. 1-2, 8-9; [0001, 0025-0026, 0070, 0075-0076]) operably coupled to an input device and an output device; and
a memory device (Fischer Fig. 4 in view of Oh Figs. 1-2, 8-9; [0001, 0025-0026, 0070, 0075-0076]) operably coupled to the processor device and comprising memory Fischer Fig. 4 in view of Oh Figs. 1-2, 8-9; [0001, 0025-0026, 0070, 0075-0076]) comprising:
first interconnections (343) and second interconnections (341) separated by an interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 340 separates 343 and 341); 
first contacts (bottom portions of {392, 362}; [0031, 0035]) and second contacts (bottom portions of {391, 361}; [0030, 0035]) in the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 410 has sidewalls that 392, 362 and 391, 361 are formed in) and separated by the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 410 separates 392, 362 and 391, 361); 
third interconnections (569; [0043]) and fourth interconnections (391; [0035])  over the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 569 and 391 are formed on 410) and separated from one another, the third interconnections (569; [0046]) coupled with the first interconnections (343) through the first contacts (bottom portions of {392, 362}; [0031, 0035]), and the fourth interconnections (391; [0046]) coupled with the second interconnections (341) through the second contacts (bottom portions of {391, 361}; [0030, 0035]); and 
compensation capacitors ({561, 621, 541}; Fig. 4; [0040]) between the third interconnections (569; [0043]) and fourth interconnections (391; [0035]), the 561, 621, 541}; Fig. 4; [0040]) comprising lower electrodes (541) over the interlayer insulating material ({300, 400}; [0024-0027], where 300 comprises of 310, 320, 330, 340, and 400 comprises of 410, 420; where at least 541 is formed on 410), dielectric materials (621) over the lower electrodes (541), and upper electrodes (561) over the dielectric materials (621), the lower electrodes (541; [0046]) comprising edge portions in contact with the second contacts (bottom portions of {391, 361}; [0030, 0035]), 
wherein the third interconnections (569; [0043]) are configured to provide elongated portions as the upper electrodes (561) of the compensation capacitors.
The ordinary artisan would have been motivated to modify Fischer in the manner set forth above, at least, because this inclusion provides a processing unit with an embedded FPGA that can direct data to an appropriate system component for processing or storage, execute a program stored in memory, receive and transmit data via I/O unit, or other similar functions, where the FPGA can, for example, be a logical building block of processing unit, supporting its internal and external operations (Oh [0076-0077]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Primary Examiner, Art Unit 2898